J-S32016-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    TROY J. STEINBURGER                        :
                                               :
                       Appellant               :   No. 45 MDA 2022

           Appeal from the PCRA Order Entered December 10, 2021
     In the Court of Common Pleas of Dauphin County Criminal Division at
                       No(s): CP-22-CR-0004040-2002


BEFORE: PANELLA, P.J., BENDER, P.J.E., and LAZARUS, J.

MEMORANDUM BY BENDER, P.J.E.:                       FILED: NOVEMBER 1, 2022

       Appellant, Troy J. Steinburger, appeals from the post-conviction court’s

December 10, 2021 order dismissing his seventh petition filed pursuant to the

Post Conviction Relief Act (“PCRA”), 42 Pa.C.S. §§ 9541-9546.1 We affirm.

       We need not set forth the relevant background of this matter here, as

the PCRA court provided an adequate summary in its November 16, 2021

opinion, in which it gave Appellant notice of its intent to dismiss his petition

without a hearing pursuant to Pennsylvania Rule of Criminal Procedure 907.



____________________________________________


1 In Appellant’s notice of appeal, he purports to appeal from the trial court’s
“order of sentence.” See Notice of Appeal, 12/20/21, at 1 (unnumbered
pages). However, Appellant attached the PCRA court’s December 10, 2021
order to his notice of appeal, and the docketing statement he filed with this
Court clearly indicates that Appellant is appealing from the denial of PCRA
relief. Consequently, we conclude that the reference to Appellant’s sentence
is a typographical error.
J-S32016-22



See PCRA Court Opinion (“PCO”), 11/16/21, at 1-3.2,     3   Presently, Appellant

raises a single issue for our review:
       Did the PCRA court err by dismissing [Appellant’s] PCRA Petition
       without an evidentiary hearing where he adequately pleaded that
       he is entitled to relief based on newly and after discovered
       evidence?

Appellant’s Brief at 4.

       We have reviewed the thorough and well-reasoned opinion issued by

the Honorable John F. Cherry, President Judge of the Court of Common Pleas

of Dauphin County. We conclude that the reasoning set forth in Judge Cherry’s

opinion accurately and thoroughly disposes of the issue raised by Appellant.

See PCO at 3-7.4 Accordingly, we adopt his opinion as our own with respect

to the issue Appellant raises on appeal.5

____________________________________________


2 We only add to the PCRA court’s summary that Appellant filed a timely
response to the PCRA’s court Rule 907 notice on December 6, 2021. The trial
court entered its final order dismissing Appellant’s petition on December 10,
2021, and Appellant subsequently filed a timely notice of appeal. The PCRA
court did not direct Appellant to file a concise statement of errors complained
of on appeal pursuant to Pa.R.A.P. 1925(b), and Appellant did not do so.

3The PCRA court relied on its November 16, 2021 opinion in its January 14,
2022 Pa.R.A.P. 1925(a) opinion.

4 We do note a typographical error in the PCRA court’s decision. It says
Carolina Villanueva’s statement was dated March 19, 2019, when it was
actually dated March 19, 2020. See PCO at 5; Appellant’s Seventh PCRA
Petition, 2/12/21, at ¶ 9.

5 The court addresses another issue in its opinion that Appellant has not raised
on appeal. See PCO at 7 (addressing Appellant’s claim of trial counsel’s
ineffectiveness with respect to an alleged violation of Brady v. Maryland,
373 U.S. 83 (1963)). We do not adopt the court’s analysis of this claim, as
Appellant has abandoned this issue on appeal.

                                           -2-
J-S32016-22



     Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/01/2022




                          -3-
Circulated 10/04/2022 10:54 AM